Citation Nr: 1724871	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Timothy Hiller, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1978.  


FINDINGS OF FACT

1.  The Veteran filed a formal claim seeking entitlement to TDIU in May 2015, which was denied in a March 2016 rating decision.  

2.  The Veteran did not file a notice of disagreement via VA Form 21-0958 within one year of the issuance of the March 2016 rating decision.  


CONCLUSION OF LAW

The appeal concerning the issue of entitlement to TDIU is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of procedural background, the record reflects that the Veteran filed a claim seeking service connection for a right knee disability in August 2005, which was denied by the RO in an April 2008 rating decision.  The Veteran perfected an appeal as to the denial of his right knee claim and the claim was properly certified to the Board for consideration.  See June 2008 notice of disagreement (NOD); August 2008 statement of the case (SOC); August 2008 VA Form 9; December VA Form 8.  

In May 2014, the Board denied the Veteran's claim of service connection for a right knee disability.  The Veteran appealed the May 2014 decision to the Court and, in September 2015, the Court issued a memorandum decision that vacated the Board's denial of service connection for a right knee disability, finding that the Board relied on an inadequate VA examination.  The Court specifically noted that the VA examiner provided a negative nexus opinion based upon facts not in evidence - specifically evidence regarding the nature or physical demands of the Veteran's post-service employment in a machine shop.  

In May 2015, the Veteran filed a formal claim seeking entitlement to a TDIU based upon his non-service-connected right knee and chronic obstructive pulmonary disease (COPD) disabilities.  The RO denied the Veteran's TDIU claim in a March 2016 rating decision.  The Veteran did not subsequently file an NOD via VA Form 21-0958 within one year of the issuance of the March 2016 rating decision.  

In May 2016, the Board remanded the right knee service connection claim for a VA examination and requested the Veteran provide a statement regarding the nature of his post-service employment in the machine shop.  The Veteran provided the requested statement in October 2016 and a VA examination was conducted in February 2017 which resulted in a positive nexus opinion.  Accordingly, the RO granted service connection for a right knee disability in a March 2017 rating decision, which was considered full grant of the benefit sought with respect to that issue.  

In March 2017, the RO also issued a supplemental statement of the case that addressed entitlement to TDIU and subsequently certified the TDIU issue to the Board in April 2017.  

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101 (d).

In this case, the Board finds that, while the RO certified the issue of entitlement to TDIU, that issue is not currently in appellate status, as the Veteran did not file a timely NOD as to the denial of TDIU in order to trigger the appellate process.  

In making this determination, the Board notes that VA amended its adjudication regulations on March 24, 2015 to require that claims and appeals governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments are only effective for claims and appeals filed on or after March 24, 2015.  

As noted, the Veteran filed his claim for TDIU in May 2015 and, thus, the amendments requiring that claims and appeals must be filed on standard forms prescribed by the Secretary are applicable in this case.  

The record reflects that, following the March 2016 rating decision that denied entitlement to TDIU, the Veteran did not file an NOD via VA Form 21-0958 within one year of the issuance of the rating decision, as required by the amended regulations.  Therefore, the Veteran did not initiate an appeal as to the TDIU claim and it is not in appellate status.  

The Board notes that the same result ensues even when reviewing this matter under the old regulations regarding the validity of an NOD.  Indeed, under the old regulations, a valid NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the agency of original jurisdiction (AOJ); (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (in effect prior to March 24, 2015); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

In this context, it appears the RO construed the Veteran's October 2016 statement as an NOD regarding the denial of entitlement to TDIU.  However, the Veteran did not express disagreement with the denial of TDIU or express a desire for Board review of the March 2016 rating decision in that statement.  Instead, the Veteran provided the October 2016 statement at the Board's request in conjunction with his claim of service connection for a right knee disability.  Therefore, the October 2016 statement does not constitute an NOD with the March 2016 rating decision.  See 38 C.F.R. § 20.201 (2016) (stating that a notice of disagreement must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision").  

Based on the foregoing, the Board concludes that it does not have jurisdiction to consider the issue of entitlement to a TDIU, as the requirements for filing an appeal as to this issue have not been met.  Accordingly, the appeal as to the issue of entitlement to TDIU is dismissed.


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


